DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims and Specification and Substitute Drawings filed January 19, 2021 are received and entered.
2.	Claims 1, 4, 7, 9, and 16 – 17 are amended.  Claim 3 is cancelled.  Claims 1 – 2 and 4 – 20 are pending and are under examination.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The objections to the Drawings, Specification, and Claims are WITHDRAWN in view of Applicant’s Amendments and Substitute Drawings.
5.	On page 9 of the Response, Applicant argues that “claims 1 and 17 each recite in part, ‘a sidewall formed from glass’.”  Applicant alleges that this feature is not taught by the prior art.
The Office find Applicant argument unpersuasive for at least the following reasons.  First, Applicant is incorrect in their statements.  Only claim 1 recites “a sidewall” and therefore claim 17 does not recite “a sidewall formed from glass”.
Additionally, claim 1 as currently amended is a new combination of previous recitations from claims 3 and 6 that have not been considered together.  The substantive change in scope of the claims due to Applicant’s amendments permits the Examiner to make a Final Rejection with new art.
Mathew et al. (U.S. Pub. 2011/0109829) teaches: a sidewall formed from glass (FIG. 5; paragraph [0045]; encapsulating material 126 may be formed of cured epoxies, adhesives, plastics, or glass).
Since sealant 7 of Ma is a material used to encapsulate side surfaces of display panel 2, and sealant 7 is referred to as being cured (paragraph [0037]), it would have been obvious for this sealant 7 to be formed of a well-known encapsulating material, i.e., glass, as disclosed by Mathew.
For at least the reasons set forth above, Applicant’s arguments regarding the recitation of claim 1 is unpersuasive.
6.	On pages 10 – 11 of the Response, Applicant argues that the prior art fails to teach “force sensing circuitry is configured to measure a change in capacitance with respect to the enclosure”.  Applicant argues that Lu teaches that “the input force is measured by a force sensing element that is arranged on the bezel, but does not measure force by measuring a chance in capacitance with respect to the bezel or enclosure”.
The Office find Applicant argument unpersuasive for at least the following reasons.  The phrase “with respect to” is exceptionally broad in the context of independent claims 1, 9, and 17 and only requires that the “enclosure” be included in the process for sensing a change in capacitance.  Merely applying an input to the 
As set forth in the previous Office Action, Lu discloses that force sensing elements 115 may be capacitive force sensors that detect a force applied to bezel 105 via a change in capacitance (FIG. 1; paragraph [0019]).  Put another way, Lu discloses that force sensing elements 115 measure a change in capacitance with respect to inputs applied at bezel 105 [enclosure].
Therefore, Applicant’s argument is unpersuasive because the phrase “with respect to” is very broad and is taught by the disclosure of Lu.

Claim Objections
7.	Claim 9 is objected to because of the following informalities.
Regarding claim 9, in lines 10 – 11, the recitation “a change in capacitance” should be amended to recite “the [[a]] change in capacitance” in order for this recitation to have proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Pub. 2019/0204977) in view of Lu et al. (U.S. Pub. 2018/0210598) in view of Mathew et al. (U.S. Pub. 2011/0109829).
Regarding claim 1, Ma teaches: a computing device (Title; paragraph [0085]; display device included in an electronic device such as a cellphone, tablet computer, laptop computer, etc.), comprising:
an enclosure (FIG. 1; paragraph [0085]; it is inherent that the display device is provided within an enclosure of some sort in order to be contained within an electronic device such as the above referenced cellphone, tablet computer, and laptop computer);
a display positioned at least partially within the enclosure (FIGS. 1, 3; paragraphs [0040], [0085]; display panel 2 would be provided within the “enclosure” set forth above) and comprising:
a display layer (FIG. 3; paragraph [0040]; display portion 6 of display panel 2 which inherently includes display components in order to display content);
a top encapsulant above the display layer (paragraph [0040]; second substrate);
a bottom encapsulant below the display layer (paragraph [0040]; first substrate); and
a sidewall connecting the top encapsulant to the bottom encapsulant and extending about the display layer (FIG. 3; paragraph [0040]; sealant 7 surrounds display portion 6.  Sealant 7 encapsulates the first and second substrates and therefore connects the first and second substrates);

a circuit extending from the force-sensing circuitry through a portion of the sidewall (FIGS. 3, 6, 7, 14, 15; paragraph [0057], [0061]; metal wiring(s) 10 extend from force sensing unit(s) 3 through sealant 7);
wherein: the force-sensing circuitry is positioned either within the sidewall or between the display and the sidewall (FIGS. 3, 6, 7, 14, and 15; as illustrated, force sensing unit(s) are positioned between display portion 6 and sealant 7).
Ma fails to explicitly disclose: the force-sensing circuitry is configured to measure a change in capacitance with respect to the enclosure.
However, in a related field of endeavor, Lu discloses: a computer device having force sensing elements 115 disposed around a periphery of a display portion in a bezel 105 (FIG. 1; paragraph [0019]).
With regard to claim 1, Lu teaches: the force-sensing circuitry is configured to measure a change in capacitance with respect to the enclosure (FIG. 1; paragraph [0019]; force sensing elements 115 may be capacitive force sensors that detect a force applied to bezel 105 via a change of capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Lu to yield predictable results.  Specifically, it would have been obvious to simply substitute the specific capacitive force sensor of Lu for the force sensor of Ma to yield predictable results.  Such a simple substitution merely exchanges one known force Ma with those of Lu to yield the aforementioned predictable results.
Neither Ma nor Lu explicitly disclose: the sidewall is formed from glass.
However, Ma discloses that sealant 7 encapsulates side surfaces of display panel 2 and is a cured material (FIG. 3; paragraphs [0037], [0040]).
With regard to claim 1, Mathew teaches: the sidewall is formed from glass (FIG. 5; paragraph [0045]; encapsulating material 126 may be formed of cured epoxies, adhesives, plastics, or glass.  In other words, for an encapsulating material, glass is a known alternative for a cured material).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Mathew to yield predictable results.  Ma explicitly discloses that the sealant may be cured and Mathew explicitly discloses glass as an alternative encapsulating material for cured epoxies, adhesives, or plastics.  Accordingly, it would have been obvious to simply substitute the glass encapsulating material of Mathew for the generic sealant of Ma to yield predictable results.  Such a simple substitution merely exchanges one known encapsulating material within a display device for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Mathew to yield the aforementioned predictable results.
Regarding claim 4, Ma teaches: wherein, the enclosure comprises: a top case (FIG. 1; paragraph [0085]; as set forth above with regard to claim 1, it is inherent that the display device is provided within an enclosure/housing of some sort in order to be contained within an electronic device such as the above referenced cellphone, tablet computer, and laptop computer.  A top portion of a housing on the display side is the “top case”); and
a bottom case attached to a top case, thereby defining at least a portion of the enclosure (FIG. 1; paragraph [0085]; a bottom portion of a housing on bottom side of the device is the “bottom case”.  The top and bottom “cases” define the “enclosure” [housing]).
Ma fails to explicitly disclose: the force-sensing circuitry is configured to measure a change in capacitance with respect to the bottom case.
However, Lu teaches: the force-sensing circuitry is configured to measure a change in capacitance with respect to the bottom case (FIGS. 1, 4A; paragraph [0019], [0029]; force sensing elements 115/405 may be capacitive force sensors that detect a force applied to bezel 105 via a change of capacitance.  In the embodiment of FIG. 4A, force sensing elements 405 are disposed on housing 425 [bottom case] and beneath bezel 410 [top case].  Force sensing elements 115/405 would measure a change in capacitance with respect to the top and bottom “case” [bezel 410 and housing 425] based on a distance therebetween).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Ma with those of Lu to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 5, Ma teaches: wherein the force-sensing circuitry is coplanar with the display layer (FIG. 3; it is a mathematical principal that three of fewer points are always coplanar.  Accordingly, one point on the force sensing unit(s) 3 and one point on the display portion 6 are, by mathematical definition, coplanar).

10.	Claims 2 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu in view of Mathew, as applied to claim 1 above, in further view of 
Ent et al. (U.S. Pub. 2018/0188774).
Regarding claim 2, Ma teaches: the force-sensing circuitry is at least partially encapsulated by the sidewall (FIG. 3; paragraph [0040]; force-sensing unit(s) 3 is/are surrounded by sealant 7 which thus forms a sidewall encapsulant).
Ma fails to explicitly disclose: the force-sensing circuitry is at least partially encapsulated by the sidewall.
However, Ma does disclose that metal wiring 10, which is connected to force-sensing unit(s) 3, goes through, and is therefore “at least partially encapsulated” by, sealant 7 (FIGS. 3, 9 – 11, and 14 – 17).
Additionally, please see MPEP §21440.4(VI)(C), which refers to case law that has held that a mere arrangement of parts is a matter of mere design choice where the rearrangement does not modify the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Ma to yield predictable results.  Specifically, it would have been obvious to a person of ordinary skill in the art at the time of the invention to merely rearrange the particular Ma to yield the aforementioned predictable results.
 Neither Ma nor Lu nor Mathew explicitly disclose: wherein, the enclosure comprises: a top portion; a bottom portion comprising: a top case; and a bottom case connected to the top case; and a hinge connecting the top portion and the bottom portion; the display is a secondary display; the secondary display is visible through the top case; the top encapsulant is glass; the bottom encapsulant is glass; and the computing device further comprises: a primary display at least partially within the top portion of the enclosure; and a keyboard at least partially extending through the top case.
However, in a related field of endeavor, Ent discloses a laptop computer that includes a display (Abstract; FIG. 1).
With regard to claim 2, Ent teaches: wherein, the enclosure comprises: a top portion (FIG. 2; paragraph [0075]; display housing 240); 
a bottom portion (FIG. 2; paragraph [0075]; keyboard housing 220) comprising:

a bottom case connected to the top case (FIG. 2; a bottom surface of keyboard housing 220); and
a hinge connecting the top portion and the bottom portion (paragraph [0075]; hinges 232 that connect display housing 240 to keyboard housing 220);
the display is a secondary display (FIG. 2; paragraph [0075]; mini-display 264 is a secondary display while display 244 is a primary display);
the secondary display is visible through the top case (FIG. 2; paragraphs [0077], [0080]; mini-display 264 may be an OLED display that includes organic material between two conductors which are between a glass top plate and a glass bottom plate.  The top glass plate would be a part of the top surface of keyboard housing 220, as illustrated in FIG. 2.  Mini-display 264 is visible through the top glass plate of the top surface of keyboard housing 220 in order for the mini-display 264 to be able to display information, as required);
the top encapsulant is glass (FIG. 2; paragraphs [0077], [0080]; a top layer of the OLED mini-display 264 is a glass top plate);
the bottom encapsulant is glass (FIG. 2; paragraphs [0077], [0080]; a bottom layer, substrate 291, of the OLED mini-display 264 is a glass bottom plate); and
the computing device further comprises:
a primary display at least partially within the top portion of the enclosure (FIG. 2; paragraph [0075]; display 244 is disposed within display housing 240); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, Mathew, and Ent to yield predictable results.  Specifically, the teachings of a force-sensing display, usable in a laptop computer, which is encapsulated by a top substrate, a bottom substrate, and a sidewall sealant, as disclosed by Ma, are known.  Additionally, the teachings of a laptop computer having a secondary [mini] display, in a keyboard housing portion, which is encapsulated by a top glass plate and a bottom glass plate, as taught by Ent, are known as well.  The combination of the known teachings of Ma and Ent would yield the predictable result of a laptop computer having a secondary [mini] display, in a keyboard housing portion, which is a force-sensing display that is encapsulated by a top substrate, a bottom substrate, and a sidewall sealant.  In other words, it would have been obvious to incorporate the force-sensing display of Ma as the secondary [mini] display of Ent since Ma explicitly discloses using the display thereof in a laptop computer and Ent discloses a laptop computer with a display.  Additionally, it would have been obvious to utilize glass as the substrates for the display of Ma since such materials are known substrate materials of OLED displays, as disclosed by Ent.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, Mathew, and Ent to yield the aforementioned predictable results.
Regarding claim 6, Ma fails to explicitly disclose: the force-sensing circuitry is at least partially within the sidewall.
However, Ma does disclose that metal wiring 10, which is connected to force-sensing unit(s) 3, goes through, and is therefore “at least partially encapsulated” by, sealant 7 (FIGS. 3, 9 – 11, and 14 – 17).
Additionally, please see MPEP §21440.4(VI)(C), which refers to case law that has held that a mere arrangement of parts is a matter of mere design choice where the rearrangement does not modify the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Ma to yield predictable results for at least the reasons set forth above with regard to claim 2.
Ma fails to explicitly disclose: wherein: the sidewall is formed from glass.
However, Mathew teaches: the sidewall is formed from glass (FIG. 5; paragraph [0045]; encapsulating material 126 may be formed of cured epoxies, adhesives, plastics, or glass.  In other words, for an encapsulating material, glass is a known alternative for a cured material).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Mathew to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claim 7, Ma teaches: the bottom encapsulant is a substrate on which the display layer is formed (paragraph [0040]; the first substrate is a “bottom 
the top encapsulant, bottom encapsulant, and sidewall cooperate to surround the display layer and the force-sensing circuitry (FIG. 3; paragraph [0040]; the display portion 6 of display panel 2 is surrounded by the second substrate, the first substrate, and sealant 7).
Ma fails to explicitly disclose: the sidewall is formed from glass.
However, Mathew teaches: the sidewall is formed from glass (FIG. 5; paragraph [0045]; encapsulating material 126 may be formed of cured epoxies, adhesives, plastics, or glass.  In other words, for an encapsulating material, glass is a known alternative for a cured material).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Mathew to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Neither Ma nor Lu nor Mathew explicitly disclose: wherein: top encapsulant is formed from glass.
However, Ent teaches: wherein: top encapsulant is formed from glass (FIG. 2; paragraphs [0077], [0080]; a top layer of the OLED mini-display 264 is a glass top plate).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Ma, Lu, Mathew, and Ent to yield predictable results for at least the reasons set forth above with regard to claim 2.

11.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu in view of Mathew, as applied to claim 1 above, in further view of in view of Shen et al. (U.S. Pub. 2017/0221971).
Regarding claim 8, neither Ma nor Lu nor Mathew explicitly disclose: wherein the force-sensing circuitry comprises a frit metal.
However, in a related field of endeavor, Shen discloses: an OLED display panel that senses force inputs (Abstract; Title).
With regard to claim 8, Shen teaches: wherein the force-sensing circuitry comprises a frit metal (FIG. 2; paragraphs [0031], [0037]; a frit 20, made of metal or a combination of materials, such as metal and glass, is used to seal the sides of an OLED display panel 200 between base substrate 30 and cover substrate 40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Shen to yield predictable results.  Specifically, it would have been obvious to simply substitute the frit, made of metal, glass, or a combination of materials, of Shen for the generic material “sealant” of Ma to yield predictable results.  Such a simple substitution merely fills the gaps in the disclosure of Ma as to the particular material used for the sealant by referring to other OLED devices and how they are sealed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Shen to yield the aforementioned predictable results.

Claims 9 – 10 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu.
Regarding claim 9, Ma teaches: a portable computing device (Title; paragraph [0085]; display device included in an electronic device such as a cellphone, tablet computer, laptop computer, etc.), comprising:
an enclosure (FIG. 1; paragraph [0085]; it is inherent that the display device is provided within an enclosure/housing of some sort in order to be contained within an electronic device such as the above referenced cellphone, tablet computer, and laptop computer);
a display at least partially within the enclosure (FIGS. 1, 3; paragraphs [0040], [0085]; display panel 2 would be provided within the “enclosure” set forth above);
a force sensor coplanar with a portion of the display and within the enclosure (FIGS. 3, 6, 7, 14, 15; paragraph [0036]; force sensing unit(s) 3 are positioned within the enclosure/housing.  It is a mathematical principal that three of fewer points are always coplanar.  Accordingly, one point on the force sensing unit(s) 3 and one point on the display portion 6 are, by mathematical definition, coplanar); and
an encapsulant surrounding the force sensor and within the enclosure (FIG. 3; paragraph [0040]; top substrate, bottom substrate, and sealant 7 surround force-sensing unit(s) 3 and thus form an encapsulant.  All of these elements would be within an enclosure/housing).
Ma fails to explicitly disclose: wherein: the force sensor is configured to measure a change in capacitance in response to an input force exerted on the display; the force sensor is configured to measure the change in capacitance with respect to the 
However, Lu teaches: wherein: the force sensor is configured to measure a change in capacitance in response to an input force exerted on the display (FIGS. 1, 4A; paragraph [0019], [0029]; force sensing elements 115/405 may be capacitive force sensors that detect a force applied to bezel 105 via a change of capacitance;
the force sensor is configured to measure the change in capacitance with respect to the enclosure (FIGS. 1, 4A; paragraph [0019], [0029]; in the embodiment of FIG. 4A, force sensing elements 405 are disposed on housing 425 [bottom case] and beneath bezel 410 [top case].  Force sensing elements 115/405 would measure a change in capacitance with respect to the top and bottom “case” [bezel 410 and housing 425] based on a distance therebetween); and
the force sensor comprises force sensing circuitry that is configured to measure a change in capacitance with respect to the enclosure (FIG. 1; paragraph [0019]; force sensing elements 115 may be capacitive force sensors that detect a force applied to bezel 105 via a change of capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Lu to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 10, Ma teaches: wherein: the display comprises a display layer (FIG. 3; paragraph [0040]; display portion 6 of display panel 2 which inherently includes display components in order to display content);

the encapsulant surrounds the display layer (FIG. 3; paragraph [0040]; top substrate, bottom substrate, and sealant 7 surround the display components of display portion 6 of display panel 2).
Regarding claim 13, Ma teaches: wherein: the display further comprises a touch sensor (FIGS. 2, 18, 19; paragraph [0069]; display panel 2 includes a display layer and touch electrodes for detecting and accepting touch input).
Ma fails to explicitly disclose: the display layer is visible through the touch sensor.
However, it is Admitted Prior Art that it was well-known at the time of the invention for a touch-sensitive display to have transparent touch sensors/electrodes above a display layer such that the display layer is visible through the touch sensors/electrodes.
This well-known and conventional teaching is a known substitute for the particular arrangement of Ma.
It would have been obvious to simply substitute well-known configurations of touch sensors/electrodes and display layers with the configuration of touch sensors/electrodes and a display as disclosed by Ma.  Such a simple substitution merely requires using known layering arrangements and known techniques to yield predictable results.
Regarding claim 14, Ma teaches: wherein the force sensor comprises: first force-sensing circuitry positioned along a first side of the display (FIGS. 7, 14, 15, 17; left force-sensing unit 3 is positioned along a left side of display panel 2); and

Regarding claim 15, Ma teaches: wherein: the first force-sensing circuitry and second force-sensing circuitry are each at least partially within the encapsulant (FIGS. 7, 14, 15, 17; each force-sensing unit 3 is positioned between the top and bottom substrates and within sealant 7); and
an electrical circuit extends from the first force-sensing circuitry through the encapsulant (FIGS. 3, 6, 7, 14, 15; paragraph [0057], [0061]; metal wiring(s) 10 extend from force sensing unit(s) 3 through sealant 7).
Regarding claim 16, Ma teaches: wherein the encapsulant flexes in response to an input force on the display (paragraph [0044]; when an input force is applied to display panel 2, display panel 2, and therefore the “encapsulant”, is deformed [flexes].
Regarding claim 17, Ma teaches: a computing device (Title; paragraph [0085]; display device included in an electronic device such as a cellphone, tablet computer, laptop computer, etc.), comprising:
a touch-sensitive display configured comprising display layer and configured to accept an input (FIGS. 2, 18, 19; paragraph [0069]; display panel 2 includes a display layer and touch electrodes for detecting and accepting touch input);
force-sensing circuitry configured to detect a force of the input (FIGS. 3, 6, 7, 14, 15; paragraph [0036]; force sensing unit(s) 3 detect a force applied to display panel 2.  Force sensing unit would detect a force when a touch input is applied);

an encapsulant forming a portion of the display and encapsulating the force-sensing circuitry (FIG. 3; paragraph [0040]; sealant 7 surrounds display region 6 and force-sensing unit(s) 3 and thus forms a sidewall encapsulant);
an enclosure enclosing the force-sensing circuitry, processing unit, and at least a portion of the touch-sensitive display (paragraph [0040]; top substrate and bottom substrate enclose top and bottom sides of the force-sensing unit(s) 3, processing unit 4, and display panel 2);
wherein: the force-sensing circuitry surrounds at least a portion of the display (FIGS. 7, 14, 15, 15; paragraph [0036]; two force sensing units 3 are positioned in a non-display portion 5 on opposite sides of display portion 6 [display layer] and therefore surround at least a portion of the display panel 2); and
the force-sensing circuitry is coplanar with the display layer (FIG. 3; it is a mathematical principal that three of fewer points are always coplanar.  Accordingly, one point on the force sensing unit(s) 3 and one point on the display portion 6 are, by mathematical definition, coplanar).
Ma fails to explicitly disclose: wherein: the force sensing circuitry is configured to measure a change in capacitance with respect to the enclosure.
However, Lu teaches: the force sensing circuitry is configured to measure a change in capacitance with respect to the enclosure (FIG. 1; paragraph [0019]; force sensing elements 115 may be capacitive force sensors that detect a force applied to bezel 105 via a change of capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Lu to yield predictable results for at least the reasons set forth above with regard to claim 1.


13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu, as applied to claim 10 above, in view of Mathew and Deichmann et al. (U.S. Pub. 2017/0131840).
Regarding claim 11, Ma teaches: the display layer is visible through the encapsulant (FIG. 3; paragraph [0040]; at least in display region 6 of display panel 2 having display components, the display region 6 is visible through the “encapsulant”).
Neither Ma nor Lu explicitly disclose: wherein: the encapsulant is formed from glass.
However, Mathew teaches: the encapsulant is formed from glass (FIG. 5; paragraph [0045]; encapsulating material 126 may be formed of cured epoxies, adhesives, plastics, or glass.  In other words, for an encapsulating material, glass is a Ma, the sealant 7 of Ma, which is part of the “encapsulating material”, would be made of glass).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Mathew to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Ma nor Lu explicitly disclose: wherein: the encapsulant is formed from glass; and the force sensor is not visible through the encapsulant.
However, Deichmann teaches: wherein: the encapsulant is formed from glass (FIG. 2A; paragraph [0055]; a top cover 200 is made of glass); and
the force sensor is not visible through the encapsulant (FIG. 2A; paragraphs [0055], [0056]; glass cover 200 includes bezel ink 212 applied to a bezel [non-display] region thereof to make the bezel region opaque.  Accordingly, sensor 220, or any other elements beneath the bezel ink 212, are not visible through glass cover 200).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, Mathew, and Deichmann to yield predictable results.  Specifically, the teachings of an encapsulated display having a force-sensing unit in a non-display region and a display layer in a display region where at least a sidewall of the encapsulating material may be formed of glass, as disclosed by the combination of Ma and Mathew, are known.  Additionally, the teachings of a display device having a transparent display region and an opaque non-display region so that any circuitry disposed beneath is not visible where a top substrate/cover is made of glass, as disclosed by Deichmann, are Ma and Deichmann would yield the predictable result of an encapsulated display having a force-sensing unit in a non-display region and a display layer in a display region where a top portion of the encapsulant is opaque in the non-display region and transparent in the display region where the top and side surfaces of the encapsulant are glass.  Since the top substrate of Ma would be modified to be formed of glass, it is obvious for the same material to be utilized for the bottom substrate of Ma since Ma is silent as to the particular materials.  In other words, it would have been obvious to incorporate bezel ink of Deichmann into the non-display region of the top substrate of Ma so that the force-sensing unit 3 of Ma is not visible while using glass for the materials of the top substrate, bottom substrate, and sealant.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, and Deichmann to yield the aforementioned predictable results.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu, as applied to claim 10 above, in view of Liu et al. (U.S. Pub. 2017/0242518).
Regarding claim 12, neither Ma nor Lu explicitly disclose: wherein the display layer comprises low-temperature polysilicon.
However, Ma discloses that the display device includes an active layer 21 (FIG. 19; paragraph [0069]).
Additionally, Liu teaches: wherein the display layer comprises low-temperature polysilicon (paragraph [0043]; an active layer of a touch display panel may be made of low-temperature polysilicon).
Ma with those of Liu to yield predictable results.  Specifically, it would have been obvious to simply substitute low-temperature polysilicon of an active layer of Liu for the generic active layer of Ma to yield predictable results.  Such a simple substitution merely exchanges one known active layer material for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Liu to yield the aforementioned predictable results.

15.	Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lu, as applied to claim 17 above, in view of Shen et al. (U.S. Pub. 2017/0221971).
Regarding claim 18, neither Ma nor Lu explicitly disclose: further comprising a frit metal within the encapsulant.
However, Shen teaches: further comprising a frit metal within the encapsulant (FIG. 2; paragraphs [0031], [0037]; a frit 20, made of metal or a combination of materials, such as metal and glass, is used to seal the sides of an OLED display panel 200 between base substrate 30 and cover substrate 40.  When substituted for the sealant 7 of Ma, the sidewall portion of the encapsulant would be the frit 20 of Shen.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Shen to yield predictable results.  Specifically, it would have been obvious to Shen for the generic material “sealant” of Ma to yield predictable results.  Such a simple substitution merely fills the gaps in the disclosure of Ma as to the particular material used for the sealant by referring to other OLED devices and how they are sealed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Ma with those of Shen to yield the aforementioned predictable results.
Regarding claim 19, Ma fails to explicitly disclose: wherein at least a portion of the force-sensing circuitry is formed from the frit metal.
However, Ma does disclose that metal wiring 10, which is connected to force-sensing unit(s) 3, goes through, and is therefore “at least partially encapsulated” by, sealant 7 (FIGS. 3, 9 – 11, and 14 – 17).
Moreover, Shen discloses that a frit 20, made of metal or a combination of materials, such as metal and glass, is used to seal the sides of an OLED display panel 200 between base substrate 30 and cover substrate 40 (FIG. 2; paragraphs [0031], [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, and Shen to yield predictable results.  Specifically, the teachings of a force-sensing OLED display device that includes a force-sensing unit 3 having metal wiring 10 extending therefrom that is disposed through or beneath sealant 7 to connect to a processing unit, as disclosed by Ma, are known.  Additionally, the teachings of a force-sensing OLED display device that includes a frit as a sidewall seal that is made of Shen, are known as well.  The combination of the known teachings of Ma and Shen would yield the predictable results of a force-sensing OLED display device that includes a force-sensing unit 3 having metal wiring 10 extending therefrom that is disposed through or beneath sealant 7 to connect to a processing unit where the sealant 7 is a frit that is made of metal, glass, or a combination of materials.  In other words, it would have been obvious to form the metal wiring 10 through sealant 7 of Ma using the metal portion of the frit of Shen.  Such a combination merely substitutes a generic sealant with a wire therethrough, as disclosed by Ma, with a frit made of a combination of metal and glass, as disclosed by Shen, where the metal corresponds to the wire for connecting a force-sensing unit to a processing unit.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Lu, and Shen to yield the aforementioned predictable results.
Regarding claim 20, neither Ma nor Shen explicitly discloses: wherein: the portion of the force-sensing circuitry formed from the frit metal is capacitively coupled to the enclosure; and a capacitance between the force-sensing circuitry and the enclosure varies as the force varies.
However, Ma does disclose that when an input force is applied to display panel 2, display panel 2, and therefore the “encapsulant”, is deformed [flexes] (paragraph [0044]).
With regard to claim 20, Lu teaches: wherein: the portion of the force-sensing circuitry formed from the frit metal is capacitively coupled to the enclosure (FIGS. 1, 4A; paragraph [0019], [0029]; force sensing elements 115/405 may be capacitive force 
a capacitance between the force-sensing circuitry and the enclosure varies as the force varies (FIGS. 1, 4A; paragraph [0019], [0029]; in the embodiment of FIG. 4A, when force is applied to bezel 410 via a touch input, a user’s finger would capacitively coupled with the force sensing elements 115/405 and the housing 425.  This would cause a capacitance between the force sensing elements 115/405 and housing 425 to vary as the force varies).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Shen, and Lu to yield predictable results.  Specifically, it would have been obvious to simply substitute the specific capacitive force sensor of Lu for the force sensor of Ma and to incorporate the exemplary housing of Lu as the bottom portion of the enclosure of Ma to yield predictable results.  Such a simple substitution merely exchanges one known force sensor around a display portion of an electronic device for another.  When this substitution is made, the capacitance between the force-sensing unit 3 of Ma and a bottom housing, as disclosed by Lu, would vary based on an amount of applied force and deformation of the display panel 2 of Ma.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ma, Shen, and Lu to yield the aforementioned predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626